Title: To James Madison from John M. Goetschius, 10 August 1803 (Abstract)
From: Goetschius, John M.
To: Madison, James


10 August 1803, New York. Encloses his bond “with two good sureties,” as required by the consular act. Is prepared to leave for his post, “but that direfull epidemic, with which this City is again so unhappily afflicted, interferes” with his arrangements and will probably delay him for “six or eight weeks at least.” “As several of our public Vessels are about to sail for the Mediteranien, permit me to ask whether I am entiteld. to a passage free in any of them?”
 

   
   RC (DNA: RG 59, CD, Genoa, vol. 1). 1 p.; docketed by Wagner as received 16 Aug. and answered. Enclosures not found.




   
   DeWitt Clinton introduced Goetschius to JM on 10 May 1803, and on 11 Nov. Jefferson nominated him to be U.S. consul at Genoa (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:586; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:453, 456).



   
   A full transcription of this document has been added to the digital edition.

